Citation Nr: 0906801	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), bronchitis and pneumonia (which will be referred to 
as a respiratory disorder). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1948 until 
January 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In January 2009, the Veteran testified at a hearing held at 
the RO before the undersigned Veteran's Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In this decision the Board reopens the claim for service 
connection for a respiratory disorder.  However, the Board 
finds that additional development of the reopened claim is 
necessary.  Therefore, the issue of entitlement to service 
connection for a respiratory disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A February 1992 rating decision denied service connection 
for bronchitis; the Veteran did not appeal this decision and 
it is final. 

2.  The evidence associated with the claims file subsequent 
to the February 1992 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a respiratory disorder and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1992 RO rating decision denying the service 
connection for bronchitis is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2008).

2.  Evidence received since the final February 1992 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a respiratory disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a respiratory 
disorder.  A service connection claim for bronchitis was 
previously considered and denied by the RO in a February 1992 
rating decision.  The Veteran did not appeal the decision and 
as such, the February 1992 decision represents a final 
decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Subsequent to the 1992 claim, the Veteran contended that his 
respiratory disorder, including pneumonia and COPD, was 
related to his active service.  The RO again denied service 
connection in April 2006.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the veteran 
was notified in December 2005 of the criteria required for a 
grant of service connection but not for reopening a claim.  
The Board finds, however, that to the extent there is a 
deficiency of notice in this case, as the evidence associated 
with the claims file is sufficient to reopen the claim, any 
as such a deficiency in notice does not inure to the 
veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The majority of the Veteran's service treatment records are 
not of record and were destroyed in the National Personnel 
Records Center (NPRC) fire in 1973.  At the time of the 
February 1992 rating decision, the evidence of record 
consisted of limited service treatment records (STRs), in the 
form of morning reports, private medical records (PMRs), and 
lay statements associated with the compensation application.  
Subsequently, additional VA outpatient treatment records 
(OTRs), a VA examination, private medical records, lay 
statements and Travel Board testimony have been associated 
with the claims file.  The claim was initially denied in the 
February 1992 rating decision because the veteran failed to 
show that any currently diagnosed bronchitis was incurred or 
caused by military service.

The evidence submitted since the final February 1992 rating 
decision includes the following:  A 1950's private medical 
record, illegible if 1952 or 1956, noting a continuing 
symptomatology of coughing and respiratory issues; private 
medical records from 1956 revealed a diagnosis for chronic 
bronchitis and past widespread inflammatory reactions in the 
Veteran's lungs; assorted, variously dates private medical 
records and VA medical records indicating that the veteran 
has had a chronic respiratory disorder; and lay statements 
and Travel Board testimony before the undersigned Veterans 
Law Judge.  

Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this evidence is new and 
material because it is not cumulative of redundant of 
previously submitted evidence prior to the final February 
1992 decision, and it relates to the unestablished element of 
a nexus between the current disability and relation to active 
duty service which is necessary to substantiate the veteran's 
claim.  Accordingly, the Board finds that the claim for 
service connection for a respiratory disorder is reopened.  

The Board notes the Veteran has continuously contended that 
his respiratory problems are a direct result from his active 
duty.  Specifically, the Veteran offered formal testimony 
during the January 2009 Travel Board hearing to that effect.  
The Veteran also submitted active duty morning reports for 
December 1950 and January 1951.  Both records show that the 
Veteran was absent from duty due to sickness.  Further, the 
Veteran submitted private medical records that show treatment 
for an ongoing respiratory disorder.  

Given the circumstances surrounding the Veteran's lost 
records, the Board affords the Veteran the benefit of the 
doubt that his contentions are credible as to the issue of 
reopening the 1992 claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Accordingly, the Board finds that the claim for 
service connection for a respiratory disorder, to include 
COPD, bronchitis and pneumonia is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a chronic respiratory disorder, to 
include COPD, bronchitis and pneumonia, is reopened.  To this 
extent and to this extent only, the appeal is granted.


REMAND

A preliminary review of the record discloses that further 
development is necessary in order for the veteran's claim to 
be fully and fairly adjudicated.  Specifically, the Board 
finds another VA examination is necessary.  Here, the 
majority of the Veteran's service records were lost in the 
NPRC 1973 fire.  VA has a heightened duty to assist the 
veteran where his service records are unavailable.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  Subsequent to the February 
1992 decision, the veteran submitted a 1950's private medical 
record, illegible if 1952 or 1956, noting a continuing 
symptomatology of coughing and respiratory issues.  In 
addition private medical records from 1956 revealed a 
diagnosis for chronic bronchitis and past widespread 
inflammatory reactions in the Veteran's lungs.  Further, Dr. 
F. submitted statements in October 1991 and May 2007 stating 
that he has treated the Veteran from 1968 until 1993 for 
bronchitis and obstructive pulmonary disease.  Finally, as 
stated above, the Veteran testified in January 2009 that his 
respiratory issues have been continuous since separation of 
from active service. 

Accordingly, the newly submitted evidence of record 
demonstrates medical evidence of a chronic respiratory 
disorder for decades that may be related to service.  The 
veteran has not undergone a appropriate VA examination to 
evaluate his current respiratory and to determine whether it 
is related to service.  As a VA examiner has not yet had the 
opportunity to review the medical evidence of record and to 
render an opinion as to whether the Veteran's current 
respiratory disorder is related to active service, such a 
relationship is unclear to the Board.  Therefore, a remand 
for an examination and etiological opinion is necessary to 
adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of the veteran's 
chronic respiratory disorder, to include 
chronic obstructive pulmonary disease 
(COPD), bronchitis and pneumonia.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the 1950's private medical records and 
offer an opinion as to the following:

Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed respiratory 
disorder is related to any event, incident 
or symptoms noted during service. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  If 
an opinion cannot be rendered without 
resort to pure speculation, the examiner 
shall so state.  The claims file should be 
made available to the examiner for review 
in connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


